Case: 12-41060       Document: 00512246755         Page: 1     Date Filed: 05/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 20, 2013
                                     No. 12-41060
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FRANCISCO CAVAZOS-SALAZAR,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-646-1


Before REAVLEY, JOLLY and DAVIS, Circuit Judges.
PER CURIAM:*
       Having appealed his conviction and sentence for illegal reentry following
deportation, Francisco Cavazos-Salazar now moves this court for summary
disposition. He correctly concedes that the argument he raises is foreclosed by
United States v. Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012),
petition for cert. filed, (Mar. 27, 2013) (No. 12-9483), which held that a federal
conviction for conspiracy to commit a federal drug trafficking offense will
support a sentence enhancement under United States Sentencing Guidelines

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41060    Document: 00512246755     Page: 2   Date Filed: 05/20/2013

                                 No. 12-41060

§ 2L1.2(b)(1)(A)(i). He raises the issue to preserve it for further review by the
Supreme Court. The motion for summary affirmance is GRANTED and the
judgment of the district court is AFFIRMED.




                                       2